Case 1:19-cv-06603-AT Document 11 Filed 07/17/19 Page 1 of 7
              Case 1:19-cv-06603-AT Document 11 Filed 07/17/19 Page 2 of 7



        (b)      to make any untrue statement of a material fact or to omit to state a material fact

                 necessary in order to make the statements made, in the light of the circumstances

                 under which they were made, not misleading; or

        (c)      to engage in any act, practice, or course of business which operates or would

                 operate as a fraud or deceit upon any person.

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that, as

provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the

following who receive actual notice of this Final Judgment by personal service or otherwise: (a)

Defendant’s officers, agents, servants, employees, and attorneys; and (b) other persons in active

concert or participation with Defendant or with anyone described in (a).

                                                 II.

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Section 17(a) of the Securities Act of 1933

(the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of any security by the use of any

means or instruments of transportation or communication in interstate commerce or by use of the

mails, directly or indirectly:

        (a)      to employ any device, scheme, or artifice to defraud;

        (b)      to obtain money or property by means of any untrue statement of a material fact

                 or any omission of a material fact necessary in order to make the statements

                 made, in light of the circumstances under which they were made, not misleading;

                 or

        (c)      to engage in any transaction, practice, or course of business which operates or

                 would operate as a fraud or deceit upon the purchaser.

                                                   2
          Case 1:19-cv-06603-AT Document 11 Filed 07/17/19 Page 3 of 7



       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that, as

provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the

following who receive actual notice of this Final Judgment by personal service or otherwise: (a)

Defendant’s officers, agents, servants, employees, and attorneys; and (b) other persons in active

concert or participation with Defendant or with anyone described in (a).

                                              III.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Section 13(b)(5) of the Exchange Act [15

U.S.C. § 78m(b)(5)], by knowingly falsifying any book, record or account subject to Section

13(b)(2)(A) of the Exchange Act [15 U.S.C. § 78m(b)(2)(A)].

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that, as

provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the

following who receive actual notice of this Final Judgment by personal service or otherwise: (a)

Defendant’s officers, agents, servants, employees, and attorneys; and (b) other persons in active

concert or participation with Defendant or with anyone described in (a).

                                               IV.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Rule 13b2-1 promulgated under the

Exchange Act [17 C.F.R. § 240.13b2-1], by directly or indirectly falsifying or causing to be

falsified any book, r ecord or account subject to Section 13(b)(2)(A) of the Exchange Act [15

U.S.C. § 78m(b)(2)(A)].

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that, as

provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the

                                                3
            Case 1:19-cv-06603-AT Document 11 Filed 07/17/19 Page 4 of 7



following who receive actual notice of this Final Judgment by personal service or otherwise: (a)

Defendant’s officers, agents, servants, employees, and attorneys; and (b) other persons in active

concert or participation with Defendant or with anyone described in (a).

                                                 V.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is liable for disgorgement consisting of (i) 82,835 operating partnership units of VEREIT

Operating Partnership, L.P. (“OP Units”) and (ii) $339,440, representing profits gained as a

result of conduct alleged in the Complaint, together with prejudgment interest thereon in the

amount of $31,268. Defendant’s liability of (i) 82,835 OP Units and (ii) $370,708 is on a joint

and several basis with defendant AR Capital, LLC (“AR Capital”), which is ordered to disgorge

(i) 2,922,445 OP Units and (ii) $12,313,856 in a final judgment filed concurrently with this Final

Judgment.

       If AR Capital, LLC does not satisfy the joint-and-several obligation or any portion

thereof, Defendant Block shall satisfy his disgorgement and prejudgment interest obligations

within 30 days of notice from the Commission of AR Capital’s default, by surrendering and

returning any remaining number of OP Units to VEREIT, Inc. for cancellation and by paying any

unpaid cash disgorgement and prejudgment interest amount to the Securities and Exchange

Commission. Defendant shall simultaneously transmit photocopies of evidence of the surrender

and return of OP Units and/or payment of cash disgorgement and prejudgment interest along

with case identifying information to the Commission’s counsel in this action. By making any

payment of cash disgorgement and prejudgment interest and/or the surrender and return such OP

Units, Defendant relinquishes all legal and equitable right, title, and interest in such funds and

OP Units and no part of said funds and OP Units shall be returned to Defendant.

                                                  4
          Case 1:19-cv-06603-AT Document 11 Filed 07/17/19 Page 5 of 7



       The Commission may enforce the Court’s judgment for disgorgement of the OP Units

under this paragraph V by moving for civil contempt (and/or through other collection procedures

authorized by law) at any time after 30 days following notice to Defendant of AR Capital, LLC’s

default. Defendant shall pay post judgment interest on any delinquent amounts pursuant to 28

U.S.C. § 1961.

                                                VI.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is liable, individually, for a civil penalty in the amount of $750,000 pursuant to Section 20(d)(2)

of the Securities Act [15 U.S.C. § 77t(d)(2)] and Section 21(d)(3) of the Exchange Act [15

U.S.C. § 78u(d)(3)]. Defendant shall satisfy this obligation by paying $750,000 to the Securities

and Exchange Commission within 14 days after entry of this Final Judgment.

       Defendant may transmit payment electronically to the Commission, which will provide

detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly

from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check, bank

cashier’s check, or United States postal money order payable to the Securities and Exchange

Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; Brian S. Block as a defendant in this action; and specifying that payment is made

pursuant to this Final Judgment.


                                                 5
           Case 1:19-cv-06603-AT Document 11 Filed 07/17/19 Page 6 of 7



       Defendant shall simultaneously transmit photocopies of evidence of payment and case

identifying information to the Commission’s counsel in this action. By making this payment,

Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part

of the funds shall be returned to Defendant.

       The Commission may enforce the Court’s judgment for penalty by moving for civil

contempt (and/or through other collection procedures authorized by law) at any time after 14

days following entry of this Final Judgment. Defendant shall pay post judgment interest on any

delinquent amounts pursuant to 28 U.S.C. § 1961.

       The Commission shall hold funds paid to it pursuant to this Final Judgment, together with

any interest and income earned thereon (collectively, the “Fund”), pending further order of the

Court. The Commission may propose a plan to distribute the Fund subject to the Court’s

approval. Such a plan may provide that the Fund shall be distributed pursuant to the Fair Fund

provisions of Section 308(a) of the Sarbanes-Oxley Act of 2002. The Court shall retain

jurisdiction over the administration of any distribution of the Fund. If the Commission staff

determines that the Fund will not be distributed, the Commission shall send the funds paid to it

pursuant to this Final Judgment to the United States Treasury.




                                                  6
Case 1:19-cv-06603-AT Document 11 Filed 07/17/19 Page 7 of 7
